



Exhibit 10.1


gigalogoa02a07.jpg [gigalogoa02a07.jpg]
PRIVATE & CONFIDENTIAL


Burney Barker
Delivered Electronically




June 19, 2017


Dear Burney,


Everyone at Gigamon Inc. (the “Company”) is excited to welcome you as the latest
addition to a great company. We strongly believe you will make an outstanding
contribution to the team, living up to the high standards set by your fellow
team members. It is with great pleasure that I confirm the Company’s offer of
employment to you for the position of Senior Vice President, Worldwide Sales.


This offer is contingent upon successful background and reference checks. The
terms of the Company’s offer are outlined in this letter (the “Offer Letter”)
and attached documents, if any.


1.Start Date. Your anticipated start date is: Monday, June 26, 2017 (the “Start
Date”).


2.Salary/Responsibilities. You will report directly to Paul Hooper, Chief
Executive Officer. You will receive an initial base salary of $400,000 (“Base
Salary”), paid in equal twice-monthly installments and less applicable tax
withholding. In addition to the Base Salary, you will be eligible to participate
in the Company’s Corporate Bonus Plan with a target bonus of 100%. Actual bonus
earned is subject to Company and individual performance and is in the Company’s
sole discretion. All amounts referred to in this Offer Letter will be subject to
applicable tax withholding.


3.Benefits. As a regular, full-time employee, you will be eligible to
participate in all Company- sponsored benefit programs in accordance with
existing Company policies. As of today’s date, those benefit programs include a
401K plan with employer match, Employee Stock Purchase Plan, (ESPP), health
insurance plan, dental plan, vision plan, 10 days of paid holidays each year,
unlimited sick time and our unlimited vacation program. Further details can be
found in the Company’s Employee Handbook. The Company also provides, at its own
expense, life insurance equal to 2 times your Base Salary and long term and
short term disability insurance.


4.Equity. We will recommend to the Company’s Board of Directors (the “Board”)
that you be granted an option to purchase up to 110,000 shares under the terms
and conditions set forth in the grant agreement and the 2013 Equity Incentive
Plan (the “Plan”). During the periods of your full employment with the Company,
the units granted will vest over a 4 year period as follows: the first 25% of
each grant will vest 12 months after the vesting commencement date (currently
anticipated to be your Start Date) and the remainder will vest in equal monthly
installments for the remaining 36 months. In addition, we will recommend to the
Board that you receive a grant of 55,000 restricted share units (“RSUs”) under
the terms and conditions set forth in the grant agreement, and as defined in the
2013 Equity Incentive Plan. In the event that the Board approves the grant of
RSUs to you, during your employment with the Company the RSUs would vest over a
4 year period as follows: 25% of the total RSUs would vest on August 15, 2018;
and








Gigamon Inc., 3300 Olcott St. Santa Clara, CA 950054 U.S.A Tel:(408)831-4000
Fax:(408)988-8991



--------------------------------------------------------------------------------





gigalogoa02a07.jpg [gigalogoa02a07.jpg]
the remaining RSUs would vest in quarterly increments thereafter. The grants of
Equity by the Company is subject to the Board’s approval and this promise to
recommend such approval is not a promise of compensation and is not intended to
create any obligation on the part of the Company. Further details on the 2013
Equity Incentive Plan and any specific Equity grants to you will be provided
upon approval of such grants by the Board (or its designee).


5.Change in Control/Severance Benefits. We will recommend to the Board that you
be eligible for the Company’s standard executive change in control severance
benefits package. A copy of the form of this agreement is included for your
information.


6.At Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause. Any statements or representations to the
contrary, whether written or oral, are expressly superseded. Further, your
participation in any benefit program, including the Plan, is not to be regarded
an assurance of continued employment for any period of time. Any modification or
change to your at-will employment status may only occur via an express written
agreement signed by you and the Company’s Chief Executive Officer.


7.Except as is expressly set forth in this Paragraph 6, the Company reserves the
right to change or otherwise modify, in its sole discretion, the terms and
conditions of your employment, including without limitation your job duties,
Base Salary, title, reporting structure and any benefits accorded to you.


1.Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company's standard “Employee Agreement Regarding Proprietary
Information and Inventions” as a condition of your employment, if you have not
already. We wish to impress upon you that you may not bring with you to the
Company any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer or other third
party. During the period that you render services to the Company, you agree to
not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company. You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
in any way with the Company. You will not assist any other person or
organization in competing with the Company or in preparing to engage in
competition with the business or proposed business of the Company. You represent
that your signing of this Offer Letter, any agreement(s) concerning an option to
purchase Company equity, if any, under the Plan, and the Company's Employee
Agreement Regarding Proprietary Information and Inventions, and your
commencement of employment with the Company, will not violate any agreement
currently in place between yourself and current or past employers or other third
parties.


8.Authorization to Work. Please note that, because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, as amended, within
three (3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our Human Resources
Department.


1.Dispute Resolution. You and the Company shall submit to mandatory and
exclusive binding arbitration of any controversy or claim arising out of, or
relating to, your employment or this Offer Letter, provided,


Gigamon Inc., 3300 Olcott St. Santa Clara, CA 950054 U.S.A Tel:(408)831-4000
Fax:(408)988-8991



--------------------------------------------------------------------------------





gigalogoa02a07.jpg [gigalogoa02a07.jpg]
however, that the parties retain their right to, and shall not be prohibited,
limited or in any other way restricted from, seeking or obtaining equitable
relief from a court having jurisdiction over the parties. Such arbitration shall
be governed by the Federal Arbitration Act and conducted through the American
Arbitration Association in the State of California, Santa Clara County, before a
single neutral arbitrator, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at that time. Those rules are available via the AAA’s website at:
www.adr.org. All claims and disputes subject to this arbitration agreement must
be brought in each party’s individual capacity, and not as a plaintiff, class
representative, or class member in any purported class, collective or
representative proceeding. Once appointed, the arbitrator may not consolidate
more than one person’s claims, and may not otherwise preside over any form of
class or representative proceeding. The Company will pay any fees charged by an
arbitrator to hear this matter, as well as any other fees that would not
customarily be borne by you in the event any dispute were litigated in court,
although you will be responsible for your own attorney’s fees. Judgment upon the
determination or award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. By signing this letter, you and the Company
expressly waive your rights to a jury trial.


9.Acceptance. This Offer Letter and any attachments hereto expressly supersede
and replace any prior understanding or agreements, whether oral, written, or
implied, as to the subject matter set forth herein. This offer will remain open
until end of business, June 19, 2017. If you decide to accept our offer, and I
hope you will, please sign this Offer Letter in the space indicated and return
to us via DocuSign or email. Your signature will acknowledge that you have read
and understood and agreed to the terms and conditions of this Offer Letter and
the attached documents, if any. Should you have anything else that you wish to
discuss, please do not hesitate to call me.
We look forward to the opportunity to welcome you to the Company. Best regards,


/s/Paul A. Hooper


Paul A. Hooper
Chief Executive Officer
Gigamon Inc.


I have read and understood this Offer Letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.




/s/ Burney Barker
 
Date signed:
 6/19/2017


Burney Barker


 
 
 
 
 
 
 
Attachments:
 
 
 
None
 
 
 





Gigamon Inc., 3300 Olcott St. Santa Clara, CA 950054 U.S.A Tel:(408)831-4000
Fax:(408)988-8991

